DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant's election with traverse of Invention I in the reply filed on 22 August 2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden since a search for one invention would encompass a search for the remaining invention.  This is found persuasive. Therefore, the restriction requirement is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 13-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-9 and 13-17 recite a method. However, examiner is unable to discern any steps or acts that must be performed in the claimed method. Method steps should be positively recited with clauses that are designated by a present participle. See Credle v. Bond, 25 F3d 1566 (Fed. Cir. 1994). The claims comprise statements about the configuration of the blade or vane, but does not require the performance of any act by the method. As a result, it is unclear what acts in addition to those recited in claims 1 and 12 need to be performed in order to complete the method of claims 2-9 and 13-17. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claims are rejected as indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al. (hereafter Subramanian – US 20190084892).
Claim 1 recites “a method of assembling a ceramic matrix composite (CMC) component.” Subramanian teaches such a method, as will be shown.
Subramanian teaches (Figs. 6-10) a method of assembling a ceramic matrix composite (CMC) component, the method comprising: 
assessing which portions of the CMC component require relatively high- temperature capability and which portions require at least one of strength, thickness and increased thermal conductivity (see paragraph 0073); 
making the portions that require the relatively high temperature capability with chemical vapor infiltration (CVI) (see paragraph 0073); 
making the portions that require the at least one of strength, thickness and increased thermal conductivity with melt infiltration (MI) (see paragraph 0073); and 
combining the portions that require the relatively high temperature capability with the CVI and the portions that require the at least one of strength, thickness and increased thermal conductivity with the MI (see paragraph 0077).
Regarding Claim 2, Subramanian teaches (Figs. 6-10) the method according to claim 1, wherein the CMC component comprises a turbine blade or vane (see paragraph 0070).
Regarding Claim 3, Subramanian teaches (Figs. 6-10) the method according to claim 1, wherein the turbine blade or vane comprises a platform (254) and an airfoil section (252).
Regarding Claim 4, Subramanian teaches (Figs. 6-10) the method according to claim 3, wherein the portions that require the relatively high temperature capability comprise the airfoil section (see paragraph 0073).
Regarding Claim 5, Subramanian teaches (Figs. 6-10) the method according to claim 3, wherein: the portions that require the relatively high temperature capability comprise external parts of the platform, and the portions that require the at least one of strength, thickness and increased thermal conductivity comprise internal parts of the platform (see paragraph 0073).
Regarding Claim 6, Subramanian teaches (Figs. 6-10) the method according to claim 5, wherein the external parts of the platform comprise gas path facing surfaces.
Regarding Claim 7, Subramanian teaches (Figs. 6-10) the method according to claim 6, wherein the gas path facing surfaces have a minimum thickness of about 0.005 inches (0.0127 mm).
Regarding Claim 8, Subramanian teaches (Figs. 6-10) the method according to claim 5, wherein the internal parts of the platform (254) comprise radial flanges (see Fig. 7).
Regarding Claim 9, Subramanian teaches (Figs. 6-10) the method according to claim 5, wherein the internal parts of the platform are T-shaped (see Fig. 7).
Regarding Claim 10, Subramanian teaches (Figs. 6-10) the method according to claim 1, wherein the combining comprises mechanically fitting together the portions that require the relatively high temperature capability and the portions that require the at least one of strength, thickness and increased thermal conductivity (see paragraph 0026).
Regarding Claim 11, Subramanian teaches (Figs. 6-10) the method according to claim 1, wherein the combining comprises sliding the portions that require the at least one of strength, thickness and increased thermal conductivity into the portions that require the relatively high temperature capability (see paragraph 0026, affixing would include sliding).
Claim 12 recites “a method of assembling a ceramic matrix composite (CMC) component.” Subramanian teaches such a method, as will be shown.
Subramanian teaches (Figs. 6-10) a method of assembling a ceramic matrix composite (CMC) turbine blade or vane, the method comprising: forming internal parts of a platform (254) using melt infiltration (MI) (see paragraph 0073); forming external parts of the platform and an airfoil section (252) using chemical vapor infiltration (CVI) (see Fig. 7, paragraph 0073); and mechanically fitting the internal parts of the platform with the external parts of the platform.
Regarding Claim 13, Subramanian teaches (Figs. 6-10) the method of assembling the CMC turbine blade or vane according to claim 12, wherein the external parts of the platform comprise gas path facing surfaces (see paragraph 0073).
Regarding Claim 15, Subramanian teaches (Figs. 6-10) the method of assembling the CMC turbine blade or vane according to claim 12, wherein the internal parts of the platform comprise radial flanges (see Fig. 7).
Regarding Claim 16, Subramanian teaches (Figs. 6-10) the method of assembling the CMC turbine blade or vane according to claim 12, wherein the internal parts of the platform are T-shaped (see Fig. 7).
Regarding Claim 17, Subramanian teaches (Figs. 6-10) the method of assembling the CMC turbine blade or vane according to claim 12, wherein the internal parts of the platform are slidable relative to the external parts of the platform (affixed would be slidable).
Claim 18 recites “a ceramic matrix composite (CMC) turbine blade or vane.” Subramanian teaches such a ceramic matrix composite (CMC) turbine blade or vane, as will be shown.
Subramanian teaches (Figs. 6-10) a ceramic matrix composite (CMC) turbine blade or vane, comprising: a platform (250) comprising external parts (252) and internal parts (254) mechanically fit with the external parts (affixed): and an airfoil section disposed with the platform, the external parts of the platform and the airfoil section being formed from chemical vapor infiltration (CVI) and the internal parts of the platform being formed from melt infiltration (MI) (See Fig. 7, Paragraphs 0073 and 0077).
Regarding Claim 20, Subramanian teaches (Figs. 6-10) the CMC turbine blade according to claim 18, wherein the internal parts of the platform are T-shaped and comprise radial flanges (see Fig. 7)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian.
Regarding Claim 14, Subramanian teaches (Figs. 6-10) the method of assembling the CMC turbine blade or vane according to claim 13, wherein the gas path facing surfaces has a minimum thickness of about 0.005 inches (0.0127 mm).
Subramanian does not disclose the gas path facing surfaces has a minimum thickness of about 0.005 inches (0.0127 mm). Since Applicant has not disclosed that having the gas path facing surfaces having a minimum thickness extend at this specific angle range solves any stated problem or is for any particular purpose and it appears that the gas path facing surfaces of Subramanian would perform equally well with an thickness in the specified range as claimed by Applicant, it would have been an obvious matter of design choice to modify the minimum thickness to fall within the claimed thickness.
Regarding Claim 19, Subramanian teaches (Figs. 6-10) the CMC turbine blade or vane according to claim 18, wherein the external parts of the platform comprise gas path facing surfaces having a minimum thickness of about 0.005 inches (0.0127 mm).
Subramanian does not disclose the gas path facing surfaces has a minimum thickness of about 0.005 inches (0.0127 mm). Since Applicant has not disclosed that having the gas path facing surfaces having a minimum thickness extend at this specific angle range solves any stated problem or is for any particular purpose and it appears that the gas path facing surfaces of Subramanian would perform equally well with an thickness in the specified range as claimed by Applicant, it would have been an obvious matter of design choice to modify the minimum thickness to fall within the claimed thickness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745